DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Imundo et al. (US 2002/0166220 A1) and Shigetomi (US 2014/0329043 A1).
Claim 1:  AAPA disclose that it is known in the art to remove a damaged portion of an acoustic panel and to replace the damage portion with a patch in which a plurality of perforation are formed in the patch and in an overlap region of the patch and acoustic panel (Page 1, Lines 9-17).
	Imundo et al. teaches that it is known in the art to repair assemblies that includes scanning damaged workpieces (Para [0021]), generating machining data (Para [0022]) including hole drilling data (Para [0032]), drilling holes in a replacement workpiece (Para [0036]), and repairing the assembly by attaching the drilled replacement workpiece to the assembly (Para [0005]-[0006]).  Further Imundo et al. teaches that it is known in the art to store the data on tangible non-trainsitory memory of a computer and to instruct the work of a cnc machine using the stored data (Para [0004]-[0005], Figure 5, Para [0037]-[0038]).
	Further Shigetomi teaches that it is known in the art to form repair patches for honeycomb structures and to bond the repair patch to the honeycomb structure (Para [0044]-[0046]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Imundo et al. and Shigetomi with that of AAPA in order to provide a method that included forming the patch of AAPA by scanning the damaged portion, using the scan data to form a plurality of perforations in the patch, and then to bond the patch to the acoustic panel. 
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(A)).
Claim 3:  As depicted in Figure 10 of Imundo et al. teaches that the holes in the replacement workpiece are drilled perpendicularly.
Claim 4:  The prior art cited above does not disclose or reasonably suggest the order of operations required by claim 4, however the prior art cited above does provide the steps of forming the perforations and curing the patch.
	Therefore it would have been obvious to one of ordinary skill in the art to cure the replacement patch prior to the drilling because it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim 5:  Imundo et al. further teaches aligning the drilled holes with corresponding holes in the assembly being repaired (Para [0026]).
Claims 8 and 9:  Imundo et al. teaches capturing an image of the damaged portion using a camera system (Para [0021]-[0022]) of Imundo et al. teaches the use of laser probes, the examiner considers this method as image capture using a camera as the reflected laser light from the probe is captured by a receiver (camera) and generates a digital representation of the workpiece).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Imundo et al. (US 2002/0166220 A1) and Shigetomi (US 2014/0329043 A1), and further in view of Hyatt (US 2002/0173247 A1).
Claim 6:  The prior art cited above does not disclose or reasonably suggest blowing air to remove adhesive.
	However Hyatt teaches that it is known in the art to blow air during a machining operation to remove adhesive from a formed perforation (Para [0055]).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hyatt with that of AAPA, because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(A)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Imundo et al. (US 2002/0166220 A1) and Shigetomi (US 2014/0329043 A1), and further in view of Lauder et al. (US 2015/0267593 A1).
Claim 7:  Imundo et al. teaches drilling perforations and generically discloses a drilling device.
	Lauder et al. teaches that it is known in the art perpendicularly form perforations in acoustic panels (Figure 10) of an aircraft using a six-axis system (Para [0067]-[0069]).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute the more specific six-axis system of Lauder et al. for the generic drilling device of Imundo et al., because it is prima facie obvious to substitute one known prior art element for another to obtain a predictable result (MPEP 2413(B)).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Imundo et al. (US 2002/0166220 A1) and Shigetomi (US 2014/0329043 A1), and further in view of Safai et al. (Pre Grant Publication US 20160325490 A1).
Claims 25 and 26:  Imundo et al. fails to teach that the camera system is an optical camera or an infared camera. 
	However Safai et al. teaches performing a repair wherein an optical or infared camera is used to obtain repair data (Para [0066] and [0069]).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute the optical or infared camera of Safai et la. for the camera of Imundo et al., because it is prima facie obvious to substitute one known prior art element for another to achieve predictable results (MPEP 2143(B)).
Allowable Subject Matter
Claims 10-15 and 21-24 are allowed.
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.  Applicant contends that Imundo et al. fails to teach instructing the work of a CNC machine using data store on memory of a computer.  However as addressed above Imundo et al. does provide this teaching (Para [0004]-[0005], Figure 5, Para [0037]-[0038]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L VAUGHAN/Primary Examiner, Art Unit 3726